DOWNER, J.
None of the testimony about the lewd conduct of the daughter of the appellant should have been received, unless followed by evidence that the father knew and approved of such conduct, Were it otherwise, a father could not keep and maintain under the parental roof his erring daughter, even for the purpose of reformation. There was no evidence that he approved of her lewd conduct, and the testimony respecting it was erroneously received.
And for the same reason it was error to receive testimony of the bad reputation of the daughter for chastity. Her admissions, we think also, ought not to have been received.
By the Court. — The judgment of the county court is reversed, and a venire de novo awarded.